Exhibit 10.1

 

Execution Copy

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of June 1,
2005, by and among Advanced Magnetics, Inc., a Delaware corporation (the
“Company”), and each of those persons and entities, severally and not jointly,
whose names are set forth on the Schedule of Purchasers attached hereto as
Exhibit A (which persons and entities are hereinafter collectively referred to
as “Purchasers” and each individually as a “Purchaser”).

 

RECITALS

 

WHEREAS, the Company has authorized the sale and issuance of Units, consisting
of common stock and warrants, as provided herein;

 

WHEREAS, at the Closing (as defined herein), the Company desires to sell, and
each Purchaser desires to purchase, severally and not jointly, the Units upon
the terms and conditions stated in this Agreement; and

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE 1

AUTHORIZATION AND SALE OF SECURITIES

 

1.1  Authorization.  The Company has authorized the sale and issuance of up to
290,525 units (the “Units”), each Unit consisting of five (5) shares of its
common stock (the “Common Shares”) and (b) a warrant to purchase one (1) share
of its common stock.   The Warrants shall be substantially in the form attached
hereto as Exhibit B (the “Warrants”).

 

1.2  Sale of Units.  At the Closing, subject to the terms and conditions of this
Agreement, the Company agrees to issue and sell to each Purchaser, severally and
not jointly, and each Purchaser agrees to purchase from the Company, severally
and not jointly, Units consisting of:

 

(a)  The number of Common Shares set forth opposite such Purchaser’s name on
Exhibit A under the heading “Common Shares”; and

 

(b)  Warrants to purchase the number of shares of Common Stock set forth
opposite such Purchaser’s name on Exhibit A under the heading “Warrant Shares”,
which Warrants shall have an exercise price equal to $13.00 per share of Common
Stock (the “Warrant Price”).  The shares of common stock issuable upon exercise
of the Warrants are referred to herein as the “Warrant Shares”.  The Units,
Common Shares and the Warrants are sometimes collectively referred to herein as
the “Securities”.

 

--------------------------------------------------------------------------------


 

The purchase price per Common Share shall equal $ 47.50

 

1.3  Independent Nature of Investors’ Obligations and Rights.  The obligations
of each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser hereunder. 
The decision of each Purchaser to purchase the Units pursuant to this Agreement
or the warrants has been made by such Purchaser independently of any other
Purchaser.  Nothing contained herein or therein, and no action taken by any
Purchaser pursuant hereto or thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated hereby.  Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Units or enforcing its rights
under this Agreement.  Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation the rights arising out of
this Agreement, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any proceeding for such purpose.

 

ARTICLE 2

CLOSING DATE; DELIVERY

 

2.1  Closing Date.  The closing of the purchase and sale of the Common Shares
and Warrants hereunder (the “Closing”) shall be held at the offices of
Debevoise & Plimpton LLP, 919 Third Avenue, New York, NY, at 10:00 a.m. New York
time on the date hereof or at such other time and place upon which the Company
and the Purchasers purchasing, in the aggregate, the majority of the Units (the
“Majority in Interest”) shall agree.

 

2.2  Delivery.  At the Closing, the Company will deliver to each Purchaser a
duly executed Warrant representing the right to purchase the number of Warrant
Shares which such Purchaser is entitled to purchase and either (1) a share
certificate representing the number of Common Shares being purchased by such
Purchaser or (2) evidence of book entry annotation by the Company’s transfer
agent, registered in the Purchaser’s name as shown on Exhibit A.  Such delivery
shall be against payment of the purchase price therefor by wire transfer of
immediately available funds to the Company in accordance with the Company’s
written wiring instructions, which instructions shall have been delivered to
Purchasers’ counsel.  The Company shall also deliver to the Purchasers (a) an
opinion of Sullivan & Worcester LLP, counsel to the Company, in form and
substance satisfactory to the Majority in Interest, (b) a certificate from a
duly authorized officer of the Company certifying that the representations made
by the Company in Article 3 are true and correct as of the Closing and (c) a
prospectus supplement covering the Units.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to the Purchasers, as of the date hereof, as
follows:

 

3.1  Organization and Standing.  The Company is a corporation duly organized and
validly existing under, and by virtue of, the laws of the State of Delaware and
is in good standing under the laws of said state, with requisite corporate power
and authority to own its properties and assets and to carry on its business as
currently conducted.  The Company is not in violation of any of the provisions
of its Certificate of Incorporation (the “Certificate”) or Bylaws.

 

3.2  Corporate Power; Authorization.  The Company has all requisite legal and
corporate power and has taken all requisite corporate action to execute and
deliver this Agreement, to sell and issue the Securities, to issue the Warrant
Shares upon exercise of the Warrants in accordance with the terms of such
Warrants, and to carry out and perform all of its obligations under this
Agreement and the Warrants.  This Agreement constitutes, and upon execution and
delivery by the Company of the Warrants, the Warrants will constitute, legal,
valid and binding obligations of the Company, enforceable in accordance with
their respective terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization or similar laws relating to or affecting the
enforcement of creditors’ rights generally and (b) as limited by equitable
principles generally. The execution and delivery of this Agreement and the
Warrants does not, and the performance of this Agreement and the Warrants and
the compliance with the provisions hereof and thereof, including the issuance,
sale and delivery of the Securities by the Company will not, conflict with, or
result in a breach or violation of the terms, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of any lien
pursuant to the terms of, the Certificate or Bylaws of the Company, each as
amended to date, or any statute, law, rule or regulation or any state or federal
order, judgment or decree or any indenture, mortgage, lease or other agreement
or instrument to which the Company or any of its properties is subject, except
for any conflict, breach, violation, default or imposition of a lien (other than
pursuant to the terms of the Certificate or Bylaws) that would not, individually
or in the aggregate, reasonably be expected to have a material adverse effect on
the assets, liabilities, financial condition, business or operations of the
Company.

 

3.3  Issuance and Delivery of the Securities.  The Common Shares are duly
authorized and, when issued at the Closing, will be validly issued, fully paid
and nonassessable.  The Warrant Shares are duly authorized and, upon exercise of
the Warrants in accordance with the terms thereof will be validly issued, fully
paid and nonassessable.  The issuance and delivery of the Securities is not
subject to any right of first refusal, preemptive right, right of participation,
or any similar right existing in favor of any person or any liens or
encumbrances.  When issued in compliance with the provisions of this Agreement
and the Certificate, the issuance of the Securities hereunder does not require
the approval of the Company’s stockholders under the provisions of the
Certificate or the Delaware General Corporation Law, or, based on oral advice
received from the representatives of the American Stock Exchange, the listing
rules of the American Stock Exchange.

 

3

--------------------------------------------------------------------------------


 

3.4  SEC Documents; Financial Statements.  Each report and proxy statement
delivered to the Purchasers is a true and complete copy of such document as
filed by the Company with the Securities and Exchange Commission (the “SEC”).
The Company has filed in a timely manner all documents that the Company was
required to file with the SEC such documents, together with the exhibits
thereto, (the “SEC Documents”) under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), during the twelve calendar months preceding the
date hereof.  As of their respective filing dates, all SEC Documents complied in
all material respects with the requirements of the Exchange Act.  None of the
SEC Documents as of their respective dates contained any untrue statement of
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading.  The financial statements of the
Company included in the SEC Documents (the “Financial Statements”) comply in all
material respects with applicable accounting requirements and with the published
rules and regulations of the SEC with respect thereto.  The Financial Statements
have been prepared in accordance with generally accepted accounting principles
consistently applied and fairly present the consolidated financial position of
the Company and its subsidiaries, if any, at the dates thereof and the
consolidated results of their operations and consolidated cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal,
recurring adjustments or to the extent that such unaudited statements do not
include footnotes).

 

3.5  Governmental Consents.  No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state, or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Agreement except for (a) compliance with the securities and blue sky laws
in the states in which the Common Shares and Warrants are offered and/or sold,
which offer and sale will be effected in compliance with such laws, and (b) the
filing of the an application to list the Common Shares and the Warrant Shares
with the American Stock Exchange.

 

3.6  Capitalization.

 

(a)  The authorized capital stock of the Company consists of (a) 15,000,000
shares of Common Stock of which, as of May 31, 2005, 8,050,113 shares were
outstanding, and (b) 2,000,000 shares of Preferred Stock, $0.01 par value, none
of which are outstanding as of the date hereof.

 

(b) Except (i) as disclosed to the Purchasers in writing or (ii) as contemplated
herein, there are no outstanding warrants, options, convertible or exchangeable
securities or other rights, agreements or arrangements of any character under
which the Company is or may be obligated to issue any equity securities of any
kind.

 

3.7  Litigation.  Except as disclosed to the Purchasers in writing and except as
disclosed in the SEC Documents, there are no actions, suits, proceedings or
investigations pending or, to the best of the Company’s knowledge, threatened
against the Company or any of its properties before or by any court or
arbitrator or any governmental body, agency or official in which there is a
reasonable likelihood (in the reasonable judgment of the Company) of an adverse
decision

 

4

--------------------------------------------------------------------------------


 

that (a) could have a material adverse effect on the assets, liabilities,
financial condition, business or operations of the Company, or (b) could impair
the ability of the Company to perform in any material respect its obligations
under this Agreement or the Warrants.

 

3.8  Company not an “Investment Company”.  The Company has been advised by
competent counsel of the rules and requirements under the Investment Company Act
of 1940, as amended (the “Investment Company Act”).  The Company is not, and
immediately after receipt of payment for the Units will not be, an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of the Investment Company Act and shall conduct its business in a manner so that
it will not become subject to the Investment Company Act.

 

3.9  AMEX Compliance.  The Company’s Common Stock is registered pursuant to
Section 12(g) of the Exchange Act and is listed on the American Stock Exchange,
and the Company has taken no action designed for the purpose of, or likely to
have the effect of, terminating the registration of its Common Stock under the
Exchange Act or de-listing the Common Stock from the American Stock Exchange,
nor has the Company received any notification that the SEC or the American Stock
Exchange is contemplating terminating such registration or listing.  The Company
is in material compliance with the listing and maintenance requirements for
continued listing of the Common Stock on the American Stock Exchange.

 

3.10  Use of Proceeds.  The proceeds of the sale of the Units shall be used by
the Company for development of the Company’s products, working capital and
general corporate purposes.

 

3.11  Brokers and Finders.  Except as otherwise disclosed to the Purchasers in
writing prior to the date hereof, no person or entity will have, as a result of
or in connection with the transactions contemplated by this Agreement, any valid
right, interest or claim against or upon the Company or any Purchaser for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding, written or oral, entered into by or on behalf of the Company.

 

3.12  Intellectual Property.

 

(a)  “Intellectual Property” shall mean patents, patent applications,
trademarks, trademark applications, service marks, trade names, copyrights,
trade secrets, licenses, information and other proprietary rights and processes.

 

(b)  Except as disclosed in the SEC Documents and to the best knowledge of the
Company, the Company owns or has the valid right to use all of the Intellectual
Property that is necessary for the conduct of the Company’s business as
currently conducted or as currently proposed to be conducted with respect to
products currently in clinical trials or about to enter into clinical trials,
free and clear of all material liens and encumbrances.

 

(c)  Except as disclosed to the Purchasers in writing or as disclosed in the SEC
Documents and to the knowledge of the Company, (i) the conduct of the Company’s
business as currently conducted does not infringe or otherwise conflict with
(collectively, “Infringe”) any

 

5

--------------------------------------------------------------------------------


 

Intellectual Property rights of any third party or any confidentiality
obligation owed by the Company to a third party and the Company has not received
any written notice of any such Infringement, and (ii) the Intellectual Property
and confidential information of the Company are not being Infringed by any third
party.

 

(d)  Each employee, consultant and contractor of the Company who has had access
to confidential information of the Company which is necessary for the conduct of
Company’s business as currently conducted or as currently proposed to be
conducted has executed an agreement to maintain the confidentiality of such
confidential information and has executed agreements that are substantially
consistent with the Company’s standard forms thereof.

 

3.13  Questionable Payments.  Neither the Company nor, to the best knowledge of
the Company, any of its current or former stockholders, directors, officers,
employees, agents or other persons acting on behalf of the Company, has on
behalf of the Company or in connection with its business: (a) used any corporate
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses relating to political activity; (b) made any direct or indirect
unlawful payments to any governmental officials or employees from corporate
funds; (c) established or maintained any unlawful or unrecorded fund of
corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company; or (e) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment of any nature.

 

3.14  Transactions with Affiliates.  Except as disclosed in the SEC Documents,
none of the officers, directors or shareholders of the Company and, to the best
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or to a presently contemplated
transaction (other than for services as employees, officers and directors) that
would be required to be disclosed pursuant to Item 404 of Regulation S-K
promulgated under the Securities Act of 1933.

 

3.15  Insurance.  The Company maintains and will continue to maintain insurance
with financially sound and reputable insurers in such amounts and covering such
risks and in such amounts as are reasonably adequate, prudent and consistent
with industry practice for the conduct of its business and the value of its
property, all of which insurance is in full force and effect.  The Company has
not received notice from, and has no knowledge of any threat by, any insurer
that has issued any insurance policy to the Company that such insurer intends to
deny coverage under or cancel, discontinue or not renew any insurance policy in
force as of the date hereof.

 

3.16  No Additional Agreements.  The Company does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by this Agreement other than as specified in this Agreement.

 

3.17  Absence of Undisclosed Liabilities.  The Company has no material
liabilities of any nature (whether absolute, accrued, contingent or otherwise),
except (i) as and to the extent reflected in the Financial Statements as of and
for the period ended March 31, 2005, and (ii) for liabilities that have been
incurred in the ordinary course of business consistent with past practice

 

6

--------------------------------------------------------------------------------


 

since March 31, 2005 and that would not, individually and in the aggregate,
reasonably be expected to have a material adverse effect on the assets,
financial condition, business or operations of the Company.

 

3.18  Governmental Authorizations.  The Company has all permits, licenses and
other authorizations of governmental authorities that are required for the
conduct of its business and operations as currently conducted or as currently
proposed to be conducted (including permits, licenses and other authorizations
of the Food and Drug Administration and comparable regulatory agencies in state
and local jurisdictions and in foreign countries), the lack of which could
materially and adversely affect the assets, financial condition, business or
operations of the Company, except as described in the SEC Documents and for
permits, licenses and other authorizations of the Food and Drug Administration
and comparable regulatory agencies in state and local jurisdictions and in
foreign countries that the Company needs to obtain for the further development
and the production and marketing of its products under development.  The Company
is, and at all times has been, in compliance with the provisions of its material
permits, licenses and other governmental authorizations.

 

3.19  No Material Adverse Change.  Except as otherwise disclosed herein or in
the SEC Documents, since March 31, 2005, there have not been any changes in the
assets, liabilities, financial condition or operations of the Company from that
reflected in the Financial Statements except changes in the ordinary course of
business which have not been, either individually or in the aggregate,
materially adverse.  The Company does not have pending before the Commission any
request for confidential treatment of information.

 

3.20  Registration Statement.  A registration statement on Form S-3 (File
No.333— 119682) (the “Initial Registration Statement”) in respect of the Common
Shares, the Warrants and the Common Shares issuable upon exercise of the
Warrants has been filed with the SEC; the Initial Registration Statement and any
post-effective amendment thereto have been declared effective by the SEC; other
than a registration statement, if any , increasing the size of the offering,
filed pursuant to Rule 462(b) under the Securities Act, which became effective
upon filing, no other document with respect to the Initial Registration
Statement or document incorporated by reference therein has heretofore been
filed with the SEC; and no stop order suspending the effectiveness of the
Initial Registration Statement, any post-effective amendment thereto or any
rule 462(b) registration statement (such documents collectively, and together
with any documents incorporated by reference therein, the “Registration
Statement”), if any, has been issued and no proceeding for that purpose has been
initiated or threatened by the SEC.  The Registration Statement, including the
prospectus included therein, conforms and any further amendments or supplements
to the Registration Statement or the prospectus included therein will conform,
in all material respects to the requirements of the Securities Act and the
rules and regulations of the SEC thereunder and do not and will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading. 
No order preventing or suspending the use of any preliminary prospectus included
in or filed in connection with the Initial Registration Statement has been
issued by the SEC.

 

7

--------------------------------------------------------------------------------


 

3.21  Listing.  All of the Common Stock sold hereunder is listed for trading on
the American Stock Exchange.

 

3.22  Internal Accounting Controls.  The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.  The
Company has established disclosure controls and procedures (as defined in
Exchange Rules 13a-15 and 15d-15) for the Company and designed such disclosure
controls and procedures to ensure that material information relating to the
Company is made known to the certifying officers by others within those
entities, particularly during the period in which the Company’s Form 10-K or
10-Q, as the case may be, is being prepared.

 

3.23  Title to Assets.  The Company has good and marketable title in fee simple
to all real property owned by it that is material to the business of the Company
and good and marketable title in all tangible personal property owned by them
that is material to the business of the Company in each case free and clear of
all liens, except for liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and liens for the payment of federal, state
or other taxes, the payment of which is neither delinquent nor subject to
penalties.  Any real property and facilities held under lease by the Company is
held by it under valid, subsisting and enforceable leases with which the Company
is in material compliance.

 

3.24  Ferumoxytol Clinical Trials.  (a) No serious adverse event related to
ferumoxytol in the ferumoxytol Phase III iron replacement therapy clinical
trials has been reported to the Company, (b) to the knowledge of the Company, no
events of moderate or severe hypotension related to ferumoxytol in the
ferumoxytol Phase III iron replacement therapy clinical trials have occurred,
(c) since initiating the ferumoxytol Phase III iron replacement therapy program
in April 2004, the Company has not been informed by the FDA of any suggested
modifications to the size or primary endpoint of the ferumoxytol Phase III iron
replacement therapy clinical trials and (d) since April 2004 the FDA has not
notified the Company of any material deficiencies relating to the ferumoxytol
Phase III iron replacement therapy clinical trials.

 

3.25  Registration Rights.  Except as disclosed to the Purchasers in writing,
the Company has not granted or agreed to grant to any person any rights
(including “piggy back” registration rights) to have any securities of the
Company registered with the SEC or any other governmental authority.

 

3.26 Material Non-Public Information.  The Company confirms that it has not
provided any of the Purchasers or their agents or counsel with any information
that constitutes or might constitute material non-public information as of the
Closing Date.  The Company understands and confirms that the Purchasers shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 4

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS

 

Each Purchaser hereby severally represents and warrants to the Company:

 

4.1  Authorization.  (a) Purchaser has all requisite legal and corporate or
other power and capacity and has taken all requisite corporate or other action
to execute and deliver this Agreement, to purchase the Common Shares and the
Warrants to be purchased by it and to carry out and perform all of its
obligations under this Agreement, and (b) this Agreement constitutes the legal,
valid and binding obligation of such Purchaser, enforceable in accordance with
its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, or similar laws relating to or affecting the enforcement of
creditors’ rights generally and (ii) as limited by equitable principles
generally.

 

4.2  No Legal, Tax or Investment Advice.  Purchaser understands that nothing in
this Agreement or any other materials presented to Purchaser in connection with
the purchase and sale of the Common Shares and the Warrants constitutes legal,
tax or investment advice.  Purchaser has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Units.

 

ARTICLE 5

ADDITIONAL AGREEMENTS OF THE COMPANY

 

5.1  Securities Laws Disclosure; Publicity.  The Company shall, by 8:30 a.m.
Eastern time on the business day following the date of this Agreement, issue a
press release or file a Current Report on Form 8-K, in each case reasonably
acceptable to the Majority in Interest on behalf of the Purchasers, disclosing
the transactions contemplated hereby.  The Company and the Majority in Interest
shall consult with each other in issuing any press releases with respect to the
transactions contemplated hereby, and none of the Company, the Majority in
Interest, or any Purchaser shall issue any such press release or otherwise make
any such public statement without the prior consent of the Company, with respect
to any press release of the Majority in Interest or any Purchaser, or without
the prior consent of the Majority in Interest on behalf of the Purchasers, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld, except if such disclosure is required by law, in which
case the disclosing party shall promptly provide the other party with notice of
such public statement or communication and consult with each other with respect
thereto prior to such public disclosure.  Notwithstanding the foregoing, other
than as set forth above, the Company shall not publicly disclose the name of any
Purchaser, or include the name of any Purchaser in any filing with the
Commission or any regulatory agency or stock exchange, except to the extent such
disclosure is required by law or stock exchange regulation, in which case the
Company shall provide the Purchasers with prior notice of such disclosure.

 

9

--------------------------------------------------------------------------------


 

5.2  Listing of Common Stock.  The Company hereby agrees to use commercially
reasonably efforts to maintain the listing on the American Stock Exchange of the
Common Stock sold hereunder or issuable upon exercise of the Warrants.  The
Company further agrees, if the Company applies to have its Common Stock traded
on any other stock exchange or quotation system, it will include in such
application the Common Stock sold hereunder or issuable upon exercise of the
Warrants, and will take such other action as is necessary or desirable in the
opinion of the Purchasers to cause the Common Stock sold hereunder or issuable
upon exercise of the Warrants to be listed on such other stock exchange or
quotation system as promptly as possible.

 

ARTICLE 6

MISCELLANEOUS

 

6.1  Waivers and Amendments.  The terms of this Agreement may be waived or
amended only upon the written consent of the Company and the Majority in
Interest.

 

6.2  Governing Law.  This Agreement shall be governed in all respects by and
construed in accordance with the laws of the State of Delaware without any
regard to conflicts of laws principles.

 

6.3  Survival.  The representations, warranties, covenants and agreements made
in this Agreement shall survive any investigation made by the Company or the
Purchasers and the Closing.

 

6.4  Successors and Assigns.  No Purchaser shall assign this Agreement without
the prior written consent of the Company.

 

6.5  Entire Agreement.  This Agreement, the Warrants and any Confidentiality
Agreement between the Company and the Purchasers (the “CDAs”) constitute the
full and entire understanding and agreement between the parties with regard to
the subjects thereof.  The CDAs are hereby amended to the extent necessary to
allow any Purchaser to purchase the Units under this Agreement or pursuant to
exercise of the Warrants.  The CDAs shall not be interpreted to limit the
Purchasers’ rights as shareholders of the Company.

 

6.6  Notices, etc.  All notices and other communications required or permitted
under this Agreement shall be in writing and may be delivered in person, by
telecopy, overnight delivery service or registered or certified United States
mail, addressed to the Company or each of the Purchasers, as the case may be, at
their respective addresses set forth at the beginning of this Agreement or on
Exhibit A, or at such other address as the Company, on the one hand, or a
Purchaser, on the other hand, shall have furnished to the other party in
writing. All notices and other communications shall be effective upon the
earlier of actual receipt thereof by the person to whom notice is directed or
(a) in the case of notices and communications sent by personal delivery or
telecopy, one business day after such notice or communication arrives at the
applicable address or was successfully sent to the applicable telecopy number,
(b) in the case of notices and communications sent by overnight delivery
service, at noon (local time) on the

 

10

--------------------------------------------------------------------------------


 

second business day following the day such notice or communication was sent, and
(c) in the case of notices and communications sent by United States mail, seven
days after such notice or communication shall have been deposited in the United
States mail.

 

6.7  Severability of this Agreement.  If any provision of this Agreement shall
be judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

6.8  Counterparts; Signatures by Facsimile.  This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument.  This Agreement, once executed by a
party, may be delivered to the other parties hereto by facsimile transmission of
a copy of this Agreement bearing the signature of the party so delivering this
Agreement.

 

6.9  Further Assurances.  Each party to this Agreement shall do and perform or
cause to be done and performed all such further acts and things and shall
execute and deliver all such other agreements, certificates, instruments and
documents as the other party hereto may reasonably request in order to carry out
the intent and accomplish the purposes of this Agreement and the consummation of
the transactions contemplated hereby.

 

6.10  Expenses.  Each party shall bear its own expenses, except that the Company
agrees to reimburse the Purchasers for the reasonable, documented fees and
expenses of their counsel with respect to this Agreement and the transactions
contemplated hereby up to a maximum amount of $85,000.

 

6.11  Replacement of Securities.  If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefore, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is hereby executed as of the date first above
written.

 

 

ADVANCED MAGNETICS, INC.

 

 

 

 

 

By:

/s/ Jerome Goldstein

 

 

Name: Jerome Goldstein

 

Title: President

 

 

[Purchaser Signature Blocks Appear on Following Page(s)]

 

--------------------------------------------------------------------------------


 

 

By: /s/ Brian J.G. Pereira

 

 

Brian J.G. Pereira

 

--------------------------------------------------------------------------------


 

 

BIOMEDICAL VALUE FUND, L.P.

 

 

 

By:

Great Point GP, LLC

 

Its:

General Partner

 

 

 

 

 

By:

/s/ Dr. Jeffrey R. Jay, MD

 

 

Name:

Dr. Jeffrey R. Jay, MD

 

Title:

Senior Managing Member

 

--------------------------------------------------------------------------------


 

 

BIOMEDICAL OFFSHORE
VALUE FUND LTD.

 

 

 

By:

Great Point Partners, LLC

 

Its:

Investment Manager

 

 

 

 

 

By:

/s/ Dr. Jeffrey R. Jay, MD

 

 

Name:

Dr. Jeffrey R. Jay, MD

 

Title:

Senior Managing Member

 

--------------------------------------------------------------------------------


 

 

/s/ Jeffrey R. Jay

 

 

Jeffrey R. Jay

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCHEDULE OF PURCHASERS

 

PURCHASER

 

AGGREGATE
PURCHASE
PRICE

 

COMMON
SHARES
UNDERLYING
UNITS

 

WARRANT
SHARES
UNDERLYING
UNITS

 

Biomedical Offshore Value Fund Ltd.
2 Pickwick Plaza, Suite 450
Greenwich, CT 06830

 

$

6,650,000.00

 

700,000

 

140,000

 

 

 

 

 

 

 

 

 

Biomedical Value Fund, L.P.
2 Pickwick Plaza, Suite 450
Greenwich, CT 06830

 

$

6,499,995.00

 

684,210

 

136,842

 

 

 

 

 

 

 

 

 

Jeffrey R. Jay
2 Pickwick Plaza, Suite 450
Greenwich, CT 06830

 

$

499,985.00

 

52,630

 

10,526

 

 

 

 

 

 

 

 

 

Brian J.G. Pereira
c/o Tufts-New England
Medical Center
750 Washington Street, Box 5224
Boston, MA 02111

 

$

149,957.50

 

15,785

 

3,157

 

 

 

 

 

 

 

 

 

Total

 

$

13,799,937.50

 

1,452,625

 

290,525

 

 

--------------------------------------------------------------------------------